Citation Nr: 1417464	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-08 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease with prior myocardial infarction and stents (referred to as CAD).

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to an evaluation in excess of 70 percent for service-connected PTSD with major depressive disorder for the period beginning December 10, 2010.

4.  Entitlement to service connection for a right knee disability, to include a right knee arthroplasty.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1970, May 1970 to May 1971, July 1977 to December 1977, July 1978 to February 1979, and July 1987 to December 1987.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The Veteran's decorations for his active service include multiple Purple Hearts, a Combat Action Ribbon and a Bronze Star Medal with "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2013.  The transcript of the hearing has been associated with the claims file.  

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.

The issues of entitlement to an initial evaluation in excess of 50 percent for PTSD, entitlement to an evaluation in excess of 70 percent for PTSD for the period beginning December 10, 2010, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected CAD was not shown to have been manifested by a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2.  The evidence of record shows that, giving the Veteran the benefit of the doubt, it is likely that the Veteran has a right knee disability that is etiologically related to a qualifying period of service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for CAD were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 4.104, Diagnostic Code 7005 (2013). 

2.  A right knee disability was proximately due to, or the result of, a qualifying period of service.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).



The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed letters in January 2010 and May 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  The Board notes that the Veteran's treatment records from his service with the National Guard are not of record.  However, as the Veteran's claim for entitlement to service connection for a right knee disability is being granted in full, the issue of whether the RO should have obtained the treatment records is moot.  The appellant has not identified any outstanding medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA heart examinations were provided in June 2010 and December 2011 to determine the nature and etiology of the Veteran's disability.  An addendum opinion to the December 2011 opinion was provided in July 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  The Board notes that the Veteran's last examination is over two years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's CAD since the December 2011 examination.  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Entitlement to an Initial Evaluation in Excess of 10 Percent for CAD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

The Veteran is evaluated at 10 percent for his CAD from November 18, 2004, under Diagnostic Code 7005 for arteriosclerotic heart disease (CAD).  Under this code, a 10 percent evaluation is warranted for CAD with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication is required.

A 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is in receipt of a 10 percent evaluation for his CAD.  Based on a review of the record, the Board finds that a rating in excess of 10 percent is not warranted.

Private treatment records show that in June 2004 the Veteran presented with an inferior posterior myocardial infarction.  He underwent percutaneous transluminal coronary angioplasty and stent placement with preservation of good left ventricular function.  He returned for elective revascularization of his left anterior descending.  In September 2004 and December 2004, the Veteran noted that he had no shortness of breath and he had resumed his previous activity without difficulty. 
 
VA treatment notes show that in January 2009, the Veteran denied palpitations, irregular rhythm, edema, or pain.  He also denied orthopnea, dyspnea on exertion, claudication, varicosities, daytime fatigue, or excessive snoring.  

In June 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported that he did not exhibit symptoms such as chest pain, shortness of breath, fatigue, dizziness, syncope, or dyspnea on exertion, but he stated that he lived with a constant fear of having another heart attack.  The examiner noted that the Veteran failed to show to two scheduled stress tests.  

In December 2011, the Veteran was afforded another VA examination.  The examiner noted that the Veteran took continuous medication for his diagnosed condition, and noted that the Veteran had a history of percutaneous coronary intervention and myocardial infarction in 2004.  The examiner noted that a diagnostic exercise test was not conducted.  Instead, the Veteran reported that he had dyspnea at 3 to 5 METs of activity.  The Veteran's chest x-ray showed no signs of cardiac hypertrophy or dilatation.  The examiner noted that left ventricular ejection fraction testing was not required.  The examiner also noted that the Veteran's CAD would have limitations on physical labor due to his shortness of breath with moderate exertion.

In July 2012, the December 2011 VA examiner provided an addendum opinion.  The examiner noted that while the Veteran reported dyspnea after 3 to 5 METs of activity, this METs level was not due to his service-connected CAD.  The examiner noted that the METs level was due to his right knee surgery, deconditioning and recovery, chronic kidney disease, diabetes mellitus and osteoarthritis.  The examiner also noted that the Veteran was capable of performing light and sedentary employment and activities such as lifting, carrying, pushing or pulling 10 pounds; bending, twisting, kneeling, squatting, standing, sitting, climbing, driving and walking.  

In sum, the record does not reflect that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness or syncope; or that there is evidence of cardiac hypertrophy or dilatation on an electrocardiogram, echocardiogram, or x-ray.  While it was reported in the December 2011 VA examination report that a workload of 3 to 5 METs resulted in dyspnea, the examiner clarified in the July 2012 addendum opinion that this was the result of other disabilities, significantly, the Veteran's total deconditioning and recovery following his total right knee surgery.  Further, the June 2010 VA examination, VA treatment notes, and private treatment records note that the Veteran did not exhibit symptoms such as dyspnea, fatigue, angina, dizziness, or syncope, and the Veteran's December 2011 chest x-ray showed no evidence of cardiac hypertrophy or dilatation.  Thus, a 30 percent rating is not warranted.  38 C.F.R. § 4.104, Diagnostic Code 7005.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).     

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher rating is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

Service Connection for a Right Knee Disability

The Veteran asserts that he has a right knee disability, manifested by a total arthroplasty of the right knee, which had its onset from an injury that occurred while he was serving in the National Guard.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  

Presumptive service connection does not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A review of the service treatment records shows no complaints of or treatment for knee pain until an examination in July 1977.  The Veteran checked "yes" in response to the question of whether he had a "trick" or locked knee.  He reported that he had a right knee operation in October 1976 at age 27 in Weld County to remove cartilage.  Upon physical examination, the examiner noted that the right knee had normal range of motion, and there was a 2 to 3 inch surgical scar.  In September 1977, the Veteran reported that he fell from the tailgate of a truck and struck his knee.  In June 1981 the Veteran was afforded a periodic review.  The Veteran checked "yes" in response to the question of whether he had a "trick" or locked knee.  The Veteran reported that he had right knee surgery when he was 27 years old (1976) in Weld County, Greeley, Colorado.  In April 1990, the Veteran reported in an "over 40 screen" that he had a right knee operation in October 1976.  

Service personnel records show that from February 1975 to June 1976 the Veteran was enlisted in the Army National Guard in Wyoming.  Treatment records from the Army National Guard are not of record.

The Veteran submitted personal statements asserting that his right knee was first injured during Officer Candidate School (OCS) in 1975.  During the February 2013 Board hearing, the Veteran reported that he hurt his leg during "OCS," then again during officer basic course when he fell out of the back of a truck.  The Veteran reported that he went to OCS in either the summer of 1975 or 1976.  He reported that he was a part of the Wyoming National Guard but that the training was in Colorado.  

The Veteran also submitted a buddy statement from L.H. noting that the Veteran fell during a repelling exercise in the summer of 1975 and injured his knee.  L.H. noted that they were in the summer camp phase of the Wyoming Military Academy OCS at Camp George West when the injury occurred.  L.H. reported that he had limited knowledge of the details of the Veteran's knee surgery, but that he witnessed the Veteran's constant struggle due to his knee pain during physical training, marching drills, ingress/egress to military vehicles, and jumping up to the top bunk.      

A review of the VA treatment records shows that the Veteran had a total right knee arthroplasty in 2007.  



In March 2010, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  Upon physical examination, the examiner confirmed that the Veteran had a right knee arthroplasty.  

In January 2011, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history and current symptoms.  The examiner noted that there was right knee tenderness with palpation, an enlarged joint due to the prosthesis and moderate to severe weakness.  The examiner confirmed the diagnosis of status post right total knee arthroplasty.  The examiner opined that it was less likely as not that the Veteran's right knee arthroplasty was caused by or a result of a pre-existing right knee condition.  The examiner noted that the Veteran hurt his knee in a skiing accident in 1972 or 1973, then hurt his knee again in the summer of 1975 during repelling training.  The examiner noted that a number of conditions can cause degenerative joint disease of the knee including genetics, severe trauma, including fractures and total removal of the supporting cartilage of the knee, and obesity.  The examiner noted that due to the lack of documentation regarding the initial right knee injury and subsequent clinical evaluation of the right knee, it was not possible to link the current right knee arthroplasty to the aggravation of a pre-existing knee injury.  

Based on the evidence of record, and giving the Veteran the full benefit of the doubt, the Board finds that service connection for a right knee disability is warranted.

The Veteran has provided evidence of a current right knee disability.  In 2007, the Veteran underwent a total right knee arthroplasty.

The question here is whether the Veteran injured his knee during a qualifying period of service, and whether there is a causal relationship between the in-service injury and the current disability.  The Board notes that the Veteran is competent to report an injury or the onset of symptoms such as knee pain and that such symptoms have continued.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board finds the Veteran's reports of injuring his knee while in training with the National Guard to be credible.  The Veteran has a long history of service with several combat citations including the Purple Heart, Combat Action Ribbon and Bronze Start Medal with "V" Device.  Additionally, the Veteran has consistently reported his injury and subsequent surgery throughout the claim, and in service treatment records that date back as far as 1977.  Further, the Veteran has submitted a buddy statement that corroborates his account of a knee injury that occurred during training with the National Guard.  There is no evidence to suggest that the injury did not occur as reported by the Veteran.  Accordingly, giving the Veteran the full benefit of the doubt, the Board finds that he injured his knee during a qualifying period of service, and subsequently had surgery in October 1976 to remove cartilage.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Board also finds that the Veteran's in-service knee injury has a causal relationship with his current right knee disability.  In the January 2011 examination, although the examiner gave a negative opinion, the examiner noted that the Veteran's current diagnosis could have been caused by severe trauma such as a fracture or the total removal of the supporting cartilage of the knee.  As noted above, the Board has found the Veteran's reports of a traumatic knee injury and subsequent surgery to remove cartilage to be credible.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that service connection for a right knee disability is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).         
   

ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected CAD is denied.

Entitlement to a right knee disability is granted.


REMAND

The Veteran claims that he is entitled to an initial evaluation in excess of 50 percent for PTSD.  In a March 2011 rating decision, the VA RO increased the Veteran's evaluation for PTSD to 70 percent effective December 10, 2010.  In April 2011, the Veteran filed a VA Form 9 in which he noted that he disagreed with the March 2011 rating decision's award of a 70 percent evaluation.  The Board construes this statement as a timely notice of disagreement.  As the Veteran's claim was not granted in full, the Board has rephrased the issues accordingly.  Under these circumstances, the RO is required to issue a statement of the case (SOC) that addresses the increased evaluation claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of entitlement to a TDIU, at the outset, the Board notes that a TDIU claim cannot be considered separate and apart from an increased rating claim because a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Id.

The Board notes that the VA RO denied the Veteran's claim for entitlement to a TDIU in its March 2011 rating decision.  The Veteran never perfected his appeal.  However, the Board finds that as the Veteran's claim for entitlement to service connection for a right knee disability is granted, and the Veteran's claim for increased evaluations for PTSD are being remanded for further development, the Veteran's claim for a TDIU should be readjudicated.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish a statement of the case that addresses the claims for entitlement to an initial evaluation in excess of 50 percent for PTSD, and entitlement to an evaluation in excess of 70 percent for PTSD for the period beginning December 10, 2010.  Only if the Veteran perfects an appeal as to these matters should they be certified and returned to the Board for the purpose of appellate review.

2.  Once the RO/AMC has furnished a statement of the case, the issue of entitlement to a TDIU should again be reviewed by the RO/AMC on the basis of the grant of service-connection for a right knee disability, and the subsequent development of the increased evaluation claims.  The RO shall undertake any additional development deemed necessary.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


